EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21, 29, and 35 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
determining that a first set of fields of the plurality of fields is commonly accessed by the plurality of queries at a higher frequency than a second set of fields of the plurality of fields; 
generating a new table accessible via the query layer and comprising the first set of fields, wherein at least one field is duplicated between an existing table and the new table, wherein the new table reduces a number of joins performed when a query of the plurality of queries is run in comparison to when the query is run against the plurality of non-identical tables; 
accessing the new table to run the query, wherein the query is run without joining the existing table such that the at least one field is changed in the new table but not the existing table, wherein the query references the logical model and is resolved by the query layer to access the new table; and 
synchronizing the at least one field in the existing table by updating the at least one field in the existing table to match the at least one field in the new table.
Claims 22-18, 30-34, and 36-40 are allowed by virtue of their dependency from claims 21, 29, and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157